Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No legally permissible combination of references teaches or suggests all specifically ordered and enumerated features of independent claims 35 and 54. In particular, the prior art does not teach or suggest 
“wherein for each of the extents associated with the cloud instance the system performs a simulation of the caching process to determine how many cache misses there would likely be if a particular caching policy was applied; and 
wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.” (emphasis added).
At best, NPL Choi et al. “Learning-based Dynamic Cache Management in a Cloud” discloses an architecture for dynamic cache management in a cloud that is designed to meet QoS requirements (i.e., cache hit rate) for each tenant. A predictor function uses regression function to calculate a tenant’s cache hit rate with a currently allocated ache size and an estimated probability distribution (see pages 2-5). However, there is no disclosure of such calculated forecasted cache hit rates being utilized to dynamically adjust the types of data storage used for a tenant’s allocated storage extents.

Claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457